Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Oren on 08/11/2021.

The application has been amended as follows: 


In the specification:
In paragraph [0034] of the specification, replace "FIG. 3 is a cross-sectional view" with 
--FIG. 3(a) and FIG. 3(b) are cross-sectional views--

In the claims:
a.	In claim 2, lines 1 and 2, replace "wherein each of the PCB is connected" with 
	--wherein each of the at least one PCB is connected--
b.	In claim 3, line 4, replace "each of the PCB is connected" with


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, alone or in combination, an external floor surface of a coolant passing member includes at least one first external floor surface having a first height and at least one second external floor surface having a second height that is different from the first height, the at least one first external floor surface is in contact with the heat-radiating surfaces of the plurality of thermoelectric elements, and the at least one PCB is disposed on the at least one second external floor surface.  Dependent claims 2-15 are allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/Primary Examiner, Art Unit 1726